WELLIYER, Judge,
dissenting.
I respectfully dissent.
The principal opinion fails to include in the statement of facts the fact that John R. Essner, the attorney for Hazel Harris, on August 12, 1987, filed in the Court of Appeals his statement that: “The Fenlons [opposing parties] have filed a suggestion of death with the Court on July 10,1987. The heirs of Hazel Harris have been instructed to retain private counsel to open a probate estate on her behalf and to allow [provide] for substitution of the personal representative as a party to this appeal ...”
Rennard Harris, son of Hazel Harris, was appointed personal representative October 1, 1987. The ninety days’ time for filing a Motion To Substitute Parties pursuant to Rule 52.13(a) did not run until October 13, 1987. Clearly, the personal representative had actual knowledge of the filing of the Suggestion of Death and sat on his rights through the 13th until the 19th day of October before filing his Motion To Substitute Parties. Under these circumstances, the Motion To Dismiss was properly sustained and our transfer of the case was improvidently ordered. If any problem there be with Rule 52.13(a), it is far better that it be amended rather than interpreted contrary to its express language.
The appeal was properly dismissed based upon the record.